Citation Nr: 1532686	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for service-connected chronic adjustment disorder with anxiety, prior to May 1, 2013 and from June 1, 2013.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & F.N.



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Veteran submitted a notice of disagreement in October 2010; a statement of the case was issued in January 2011 and a VA Form 9 was received in February 2011.

In February 2014, the Veteran testified at an RO formal hearing, and in April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. Transcripts of those proceedings are associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In addition, the Board notes that in a May 2013 rating decision, the Veteran was assigned a temporary evaluation of 100 percent because of hospitalization over 21 days, effective from May 1, 2013 to June 1, 2013. After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board.

There was additional evidence added to the record after the issuance of the November 2014 supplemental statement of the case.  The included evidence showed the continued presence of a psychiatric disability at the level demonstrated in medical evidence associated with the claims file prior to the November 2014 supplemental statement of the case.  Thus, the Board finds that this additional evidence is not pertinent such that solicitation of a waiver is necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic adjustment disorder with anxiety has been productive of symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas, than total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a higher initial rating of 70 percent, but no higher, for chronic adjustment disorder with anxiety have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9440 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2014). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for chronic adjustment disorder with anxiety. It has been held that once service connection is granted, the claim is substantiated and additional notice is not required. Any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The regional office has obtained service treatment records, private medical records, VA outpatient medical records, and VA examinations pertinent to the issue on appeal. VBMS and Virtual VA records have been reviewed. Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The Veteran was afforded multiple VA examinations in May 2014, December 2012, December 2011, and March 2011. The Board notes that these examination reports contain all findings necessary to adjudicate the claim. Since the last examination was conducted in May 2014, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular rating may still be possible. See VAOPGCPREC 11-95 (Apr. 7, 1995). 
In regards to this most recent examination, the May 2014 VA examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria. While the examiner did not provide a Global Assessment of Functioning (GAF) score, the examination report otherwise contains sufficient information to evaluate the severity of the Veteran's chronic adjustment disorder with anxiety.  Indeed, the GAF score is not determinative of the disability rating to be assigned but rather constitutes probative evidence among other evidence of the severity of the disability.  Neither the Veteran nor his representative has alleged that any of the examination reports are inadequate for rating purposes. Moreover, the Board finds that these examination reports are adequate in order to evaluate the Veteran's service-connected disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in April 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2015 hearing, the undersigned noted the issues on appeal. Also, information was solicited regarding the severity of the Veteran's psychiatric symptoms from both the Veteran and his sister, to include the impact such has on his employment and daily life.  The Veteran and his sister were specifically questioned on the frequency, duration, and severity of specific psychiatric symptoms. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted. Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to an initial rating higher than 50 percent for service-connected chronic adjustment disorder with anxiety.

The Veteran seeks a higher disability rating for his service-connected adjustment disorder with anxiety. See January 2012 VA Form 21-4138. Specifically, the Veteran contends that his chronic adjustment disorder should be raised from 50 percent to "the 100 percent level because of the symptoms [the Veteran] experiences every day and night." See April 2015 Travel Board Hearing transcript, page 3.

A. Applicable Laws

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected adjustment disorder with anxiety is evaluated under the criteria of DC 9440. See 38 C.F.R. § 4.130. A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a) . In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Facts

The Veteran was first seen for a mental health consultation in June 2008. See June 2008 Mental Health Initial Consult Note. He reported that his anxiety began during service, following the death of his entire platoon while he was on leave for the funeral of his younger sister. Id. He asserted that his anxiety was constant, but kept at bay by occupying himself with work and family Id. Regarding his family, the Veteran and his wife live on separate floors of the house and communicate rarely without intimacy. Id. At the time of the examination, the Veteran indicated that he was working as a bricklayer with his son and brother. Id. The Veteran stated that he preferred being alone, but had "several male buddies." Id. The psychological screening revealed that his thought process was "goal directed and coherent," and his mood was interactive and "pretty good." Id. The Veteran's affect was found to be "appropriate to the speech content and stated mood," and that there was no evidence of suicidal ideation, obsessions/compulsions, hallucinations, or delusions. Id. Abstraction, insight, and judgment were good as well. Id.  The Veteran was diagnosed with anxiety and prescribed trazadone for his sleeping issues. The examiner noted that the Veteran was cooperative, made good eye contact, had appropriate hygiene, and that the anxiety and sleep problems were "not present on a daily basis." Id. He was assigned a GAF score of 65.  

In 2008, the Veteran's sister and four of his male and female friends provided correspondence in support of his claimed disabilities. The Veteran's sister indicated that his "psychological...quality of life" had changed since his return from service, noting a problem of "easy amicability." See September 2008 C.R. statement. A friend of 45 years noted that the Veteran was "easy to get upset...like a person with a nerve problem or split personality," and that he had an "attitude problem and is hard to get along with." See August 2008 Statement of N.M. Similarly, his friend of 15 years stated that the Veteran was "crankier than usual...irritable all the time," and both other acquaintances noted in their separate correspondence that the Veteran was difficult to deal with. See August 2008 Statements of T.K.N., B.W., and L.P.

At a VA examination in September 2008, the Veteran reported that he had anxiety and sleep problems since his time in service, but had "never seen a psychiatrist or been treated for any mental health symptoms by any provider." See September 2008 VA examination. He asserted that he managed his symptoms being busy, but was "not coping as well as he used to." Id. Regarding his family, the Veteran and his wife live on separate floors of the house. Id. At the time of the examination, the Veteran indicated that he was working full time, but tried to avoid being around people because of anger outbursts. Id. The examiner found that the Veteran's psychological symptoms were "mild" in severity, and that his stressors were the running of his business and marital strife. Id.  The psychological screening revealed that his thought process was "goal directed and coherent," and his mood was interactive and "pretty good." Id. The Veteran's affect and mood were stated as "anxious" and that there was no evidence of suicidal ideation, obsessions/compulsions, hallucinations, psychosis or delusions. Id. Abstraction, insight, and judgment were indicated as fair. Id. The physician noted that the Veteran was cooperative and attentive, had appropriate hygiene, and that his memory was "grossly intact." Id. The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS). Id. He was assigned a GAF score of 55.  

At a VA examination in February 2010, the Veteran reasserted his contention that he was suffering from sleeplessness and bad dreams about Vietnam. See February 2010 VA examination. He reported symptoms of "forgetfulness, hypervigilance," but denied any "anger problems." Id. Regarding his family, the Veteran and his wife live on separate floors of the house. Id. The examiner found that the Veteran's psychological symptoms were "moderate" in severity and their frequency was once to twice a week. Id. Regarding the effect on employment, at the time of the examination, the Veteran indicated that he had not "worked in 20 years." Id. The psychological screening revealed that the Veteran's social functioning was affected by his "tendency to isolate," but the Veteran did not identify any post military stressors. Id. The examiner noted that the Veteran's thought process and communication were not impaired, and that there were no inappropriate behaviors. Id. Veteran's mood was noted as somewhat subdued with a restricted affect, and that he has been feeling depressed for the last 20 years, for which he was taking Celexa for the past few years. Id. Speech was noted as normal, and the Veteran was spatially oriented. Id. The thought process was goal directed without flight, and there was no evidence of suicidal ideation, hallucinations, or delusions. Id. Abstraction, insight, and judgment were indicated as intact. Id. The examiner noted that the Veteran was attentive and had appropriate hygiene. The Veteran was diagnosed with chronic adjustment disorder with anxiety. Id. He was assigned a GAF score of 60.  

VA medical records dated from March 2010 to December 2010 show that the Veteran received intermittent mental health consultations and treatment for sleep disturbances. He experienced "sleeping good some nights but some nights he gets nightmares about his military past." See December 2010 Mental Health Outpatient Note. At this consultation, he was accompanied by a friend and described his mood as "good," and the examining physician noted he was cooperative and pleasant. Id. He denied any loss of interest and suicidal thoughts/homicidal ideations during all consultations, and his hygiene was always noted as appropriate. Id. The Veteran also indicated that he did not work often, only about 1.5 hours per week to assist his son with the company that he still owned. See June 2010 mental health consultation note.  He was assigned GAF scores of 65 in June 2010 and July 2010. 

At a VA examination in March 2011, the Veteran reported that he has experienced nightmares, sleeplessness, and anxiety since his tour in Vietnam. See March 2011 VA examination. He reported symptoms of forgetfulness and irritability, with the symptoms occurring frequently. Id. The examiner found that the Veteran's psychological symptoms were "moderate" in severity. Id. Regarding the effect on employment, at the time of the examination, the Veteran indicated that he had not done physical labor in 20 years, but had run the back office of his company until two years ago. Id. He reported that it was "hard for [him] to deal with people. You have to relate to people in masonry work and [he] couldn't," but denied any physical fighting with only the occasional verbal sparring with others. Id. The psychological screening revealed that the Veteran's social functioning was affected by his "tendency to isolate," and that he has avoided hunting, fishing, and baseball games because he cannot "deal with people." Id. The Veteran also reported that he visited his sister on a daily basis for meals, and to seek her assistance with chores. Id. Veteran's mood was noted as within normal limits, but his affect was slightly flat. Id. The examiner noted that the Veteran's thought process was devoid of any signs of a thought disorder and his speech was noted as normal. Id. Veteran was alert and oriented and there was no evidence of suicidal ideation, hallucinations, or delusions. Id. Abstraction, insight, and judgment were indicated adequate and his memory was noted. Id. The examiner noted that the Veteran was neatly and casually dressed. Id. The Veteran was diagnosed with chronic adjustment disorder with anxiety. Id. He was assigned a GAF score of 55.  

In a December 2011 VA examination, the examiner opined that the Veteran's disability resulted in a level of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; controlled by medication. See December 2011 VA examination. The Veteran reported that he was motivated to participate in pleasurable activities, but that his "physical problems don't allow him to do so." Id. The examiner indicated the presence of six symptoms, out of a possible twenty-six choices, including depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or at a worklike setting, and inability to establish and maintain effective relationships. Id. The examiner noted that the Veteran was capable of handling his financial affairs, and appeared oriented, alert, cooperative, with good speech, memory and concentration. Id. He was assigned a GAF score of 65.  

In a December 2012 VA examination, the examiner opined that the Veteran's disability resulted in a level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform
occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation. See December 2012 VA examination. The examiner indicated the presence of six symptoms, out of a possible twenty-six choices, including anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or at a worklike setting, and inability to establish and maintain effective relationships. Id. The examiner noted that the Veteran was oriented with a euthymic mood and congruent affect, and cooperative with normal speech. Id. He was appropriately groomed and no suicidal/homicidal ideations or hallucinations were reported. The examiner noted that the Veteran's GAF score of 60 reflected moderate impairment. Id. 

During the most recent VA examination in May 2014, the examiner analyzed the Veteran pursuant to the diagnostic criteria of the DSM-5 and diagnosed him with Unspecified Anxiety Disorder and Unspecified Depressive Disorder. See May 2014 VA examination. The examiner opined that the Veteran's disability resulted in a level of occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. Id. The examiner indicated the presence of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or at a worklike setting. Id. The examiner noted that the Veteran was oriented with a euthymic mood and congruent affect, and cooperative with normal speech. Id. He was appropriately groomed and no suicidal/homicidal ideations or hallucinations were reported. The examiner concluded that the Veteran's current unspecified anxiety disorder is a progression of the Veteran's diagnosis of chronic adjustment disorder with anxiety. Id.

C. Analysis

The Board finds that the Veteran's chronic adjustment disorder with anxiety most nearly approximates a 70 percent rating and no higher.  

With respect to the Veteran's mood, the Board notes that the Veteran reported anxiety throughout the entire period under consideration. The evidence shows that the Veteran experienced continuous anxiety during treatment and at each VA examination since 2008. He indicated at his initial mental health consultation in June 2008 that he experienced anxiety, but denied "flashbacks depression, anhedonia, low energy, tearfulness, anxiety attacks, mania, or psychosis." See June 2008 Mental Health Initial Consult Note. The Veteran also reported his mood as "good" at a December 2010 mental health consultation. The Veteran also intermittently reported feelings of depression, beginning with his February 2010 VA examination and at subsequent examinations in December 2011 and May 2014, and he took Celexa for his symptoms. However, he was consistently found to have no suicidal ideations or homicidal thoughts since his initial mental health consult in 2008. Nor was the Veteran ever hospitalized or made any emergency room visits for psychiatric reasons although the Veteran was admitted into a four week residential program to work on coping skills in May 2013 for which he received a total evaluation under 38 C.F.R. § 4.29 (2014).  Although each VA examination after February 2010 found that the Veteran's symptoms occurred on a near daily basis, the examiners determined that the Veteran did not have difficulty with performing activities of daily living. Thus, with regard to the frequency and severity of the Veteran's depressive symptoms, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have not resulted in total impairment of functioning. As a result, the Board finds that the Veteran's mood disturbances have not resulted in the inability to function, independently, appropriately, and effectively, or the inability to perform activities of daily living as indicated by a 100 percent rating.        

Regarding the Veteran's judgment and thinking, the Veteran was consistently found to be oriented in all spheres, to have organized and appropriate thought processes, and to have normal knowledge, judgment, and insight. There was no evidence during the period under consideration that the Veteran engaged in grossly inappropriate behavior, had ideas of reference, or was persistently in danger of hurting himself or others.  While the December 2012 and May 2014 VA examiners found that the Veteran was experiencing mild memory loss, the overall impact on the Veteran's chronic adjustment disorder appeared to be no more than moderate, as there was no indication that the Veteran's memory loss rose to the level of forgetting his own name, occupation, or relatives. Indeed, the December 2012 counselor determined that the Veteran's memory issues involved such tasks as remembering names and the previous day's events. Additionally, at no examination did the Veteran's speech rise to the level of gross impairment in communication, nor was it illogical, obscure, or irrelevant.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations indicated by a 100 percent rating but rather more nearly approximate symptoms associated with a 70 percent rating.

With respect to the Veteran's social functioning, the Veteran consistently reported he preferred being alone, noting that he shared a residence with his spouse but that they were separated and lived on separate floors with rare interaction. See Travel Board Hearing transcript. However, the Veteran also noted at his June 2008 initial mental health consultation that he had "several male buddies" and shared a close relationship with his son whom he assisted with the family business, and his daughter who accompanied him to his February 2014 RO formal hearing. In addition, the Veteran provided letters of support from four acquaintances in 2008, was accompanied by a friend to his December 2010 mental health consultation, and he reported sharing his Vietnam experiences with a fellow service member. The December 2011 and December 2012 VA examinations found that the Veteran had social impairment problems and that the Veteran persistently experienced difficulty developing and maintaining relationships. However, the Veteran saw his sister on a daily basis. Moreover, the March 2011 examiner found that the reason he was unable to perform recreation or leisurely pursuits was due to his physical problems.  Thus, the Veteran has demonstrated that he was able to establish and maintain relationships with his sister, daughter, son, and other acquaintances. Therefore, the Board finds that even if the Veteran has difficulty in establishing and maintaining effective social relationships, these difficulties do not rise to the level of inability to establish and maintain effective relationships or total social impairment, to warrant a 100 percent rating.  Rather, the Veteran's difficulties are more consistent with impairment associated with a 70 percent rating. 

In regards to the Veteran's occupational functioning, the Board notes that the Veteran stated at his June 2008 metal health consultation and at his September 2008 VA examination that he was working full-time. However, the Veteran indicated during his February 2010 VA examination that he had not "worked in 20 years," and during his June 2010 mental health consultation that he assisted his son with paperwork for the company he still owned on a part-time basis. The December 2011 and December 2012 VA examiners determined that the Veteran had difficulty establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances including work or a work-like setting because of his symptoms, and at the April 2014 Travel Board Hearing, the Veteran's representative indicated that she was in support of a finding of 100 percent unemployability because of the Veteran's hostility around clients.  The May 2014 VA examiner similarly indicated that the Veteran had difficulty adapting to stressful work and worklike circumstances.  This evidence shows that there are some impediments to the Veteran's occupational functioning caused by his chronic adjustment disorder more consistent with a 70 percent rating.  Indeed, the Veteran provided statements and sworn testimony at the February 2014 DRO hearing that his difficulties with work were both due to mental and physical problems.  Moreover, a 100 percent rating is assigned when the evidence shows total occupational and social impairment.  As discussed above, there is no persuasive credible evidence that shows the Veteran has total or more nearly total social impairment caused by his chronic adjustment disorder.  

Finally, the Board acknowledges that the Veteran was assigned GAF scores of 55, 60, and 65 during the period under consideration. These GAF scores cover a wide range of severity and are indicative of serious, moderate, and mild impairment, respectively.  At the most recent mental health VA examination in May 2014, the VA examiner concluded that the Veteran's social and occupational functioning was moderately impaired by his symptoms. 

For all the reasons discussed above, the overall evidence shows that the Veteran is entitled to a higher rating of 70 percent but no higher for the entire period under consideration. 

D. Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's chronic adjustment disorder with anxiety is inadequate. A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. While the Veteran does suffer significant impairments in his social and occupational functioning, those impairments are squarely contemplated by the rating criteria supporting a 70 percent rating and there are no additional factors that are unusual. See 38 C.F.R. § 4.130, DC 9440 (2014); see also, e.g., March 2011 VA examination.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A higher initial rating of 70 percent for service-connected chronic adjustment disorder with anxiety is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to obtain an addendum opinion to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran seeks entitlement to a TDIU. See, e.g., June 2013 VA Form 9. The Veteran has advanced argument to the effect that since an unspecified period between 8 or 9 years ago, his service-connected disabilities required him to turn control of his company over to his children and render him unemployed. See Travel Board Hearing transcript, page 11. Specifically, the Veteran has reported that he has had difficulty with customers due to hostility and sleeplessness stemming from his diabetes and anxiety. Id. at page 10. 

In this case, service connection was in effect for chronic adjustment disorder, rated as 50 percent disabling; bilateral hearing loss, rated as 30 percent disabling; diabetes mellitus, type II with erectile dysfunction, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling. The RO last considered the Veteran's TDIU claim by way of a November 2014 SSOC. Since that time the RO has granted the Veteran service connection for diabetic nephropathy, currently rated at 60 percent disabling. Significantly, neither a May 2014 VA examination nor a January 2015 VA examination discusses the impact of the Veteran's recently service-connected diabetic nephropathy on his employability. The appeal is remanded to the RO/AMC for consideration of the TDIU claim, which includes the Veteran's now service-connected diabetic nephropathy.

The Veteran should be provided a VA opinion that evaluates his current service-connected disabilities, to include diabetic nephropathy, and discusses the impact of his disabilities on his functional capabilities.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA opinion to assess the impact the Veteran's service-connected disabilities (diabetic nephropathy, diabetes mellitus, type II with erectile dysfunction; chronic adjustment disorder with anxiety; tinnitus, and bilateral hearing loss) have on his employability.  The examiner must review the claims file and should note that review in the report. The examiner must take a history of the Veteran's educational and employment background.

The examiner should assess the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In so doing, the examiner must do the following:  (1) consider the Veteran's level of education, special training, and previous work experience but not the Veteran's nonservice-connected disabilities or age; and (2) suggest the type or types of employment in which the Veteran would be capable of engaging. 

The rationale for any opinion offered should be provided.

2. The RO/AMC should review the examination opinion to ensure that it contains the information and opinion requested in this remand and is otherwise complete.

3. After completion of the above, the RO/AMC must readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


